DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Klima on 11/16/2021.
Cancel claim 7; replace all previous versions of claim 1 with the following:

(Currently Amended) A method for cleaning a machine for making a liquid and/or semi-liquid food product for an ice cream, pastry or catering trade, comprising:
providing a machine including:
-a product processing container that is cylindrical and between 50 and 100 mm in diameter;
-a stirrer positioned in the product processing container;
-a receiving device for receiving a single portion capsule, a type of the single portion capsule being:
               -a basic preparation capsule containing a single portion of a basic preparation for making the liquid and/or semi-liquid food product; or
               --a cleaning capsule containing a single portion of a cleaning preparation for cleaning the machine, wherein the cleaning preparation comprises quaternary salts;
-a transfer device for transferring the basic preparation from the basic preparation capsule into the product processing container;

               switching the machine to a production mode;
feeding the receiving device with the basic preparation capsule into the machine;
               injecting the milk or the milk based mixture from the injection device to dilute the basic preparation in the capsule;
               transferring the diluted basic preparation to the product processing container to produce the liquid and/or semi-liquid food product; 
               feeding the receiving device with a single portion capsule into the machine, wherein the single portion capsule includes an identification element; 
               identifying, via the machine, the type of capsule fed into the machine via the identification element;
               upon identification that the single portion capsule is the cleaning capsule, automatically switching the machine from the production mode to a cleaning operating mode;
               alerting a machine user with a warning light or display upon switching to the cleaning operating mode;
               extracting the cleaning preparation from the cleaning capsule;
               performing an automatic cleaning cycle by a control unit, comprising the steps of:
rotating the stirrer;
delivering water from the water source to the controllable valve of the injection device, wherein the water is heated with a heat exchanger; 
opening the controllable valve of the injection device during the cleaning cycle, wherein the controllable valve is switchable between
injecting water directly to the product processing container and injecting water into the cleaning preparation at the transfer device; 
performing an initial step of prewashing the product processing container by injecting water from the tank of the injection device  into the product processing container;
injecting water from the injection device to the transfer device to dilute the cleaning preparation extracted from the cleaning capsule prior to entry into the product processing container;  
causing the cleaning preparation extracted from the cleaning capsule to pass at least through the transfer device and the product processing container to clean the machine; and 
performing a final step of rinsing the product processing container by injecting water from the injection device into the product processing container. 

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the claimed limitations are recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc